                      lN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. 5:10-CR-238-D


UNITED STATES OF AMERICA                   )
                                           )
                 v.                        )                   ORDER
                                           )
BRANDON GREENWOOD,                         )
                                           )
                            Defendant      )

       Brandon Greenwood filed a motion to have his Presentence Investigation Report

("PSR") unsealed and a copy mailed to him [D.E. 353]. The court has reviewed the motion.

Defendant has exhausted bis appeals and there is no reason � this time to unseal the PSR or to

provide a copy of the PSR to him. Defendant's motion [D.E. 353] is DENIED.

       SO ORDERED. This .1L day of June 2021.




                                                   lsc.DEVERm
                                                   United States District Judge




           Case 5:10-cr-00238-D Document 356 Filed 06/11/21 Page 1 of 1
